DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 17, 2022.  Applicant traverses the restriction requirement stating that it would not be an undue burden to search all inventions in the claims.  However, this application is an application under 35 USC 371, therefore the burden on the examiner is not the standard, rather, the lack of unity of the invention is.  As stated in the restriction, the special technical feature does not make a contribution over Schmid et al.  However, when no such “X” reference is applicable, rejoinder will be considered where applicable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 1 states that one of the radical photopolymerization initiator and the photo cation photopolymerization initiator has a molar absorption coefficient of 1 or greater and the other has a molar absorption coefficient of 0.1 or less.  However, a molar absorption coefficient is dependent on the wavelength.  Therefore, it is unclear from the claim as to what wavelength(s) these values are present.
The terms “liquid-like” and “solid-like in claim 5 is a relative term which renders the claim indefinite. The terms “liquid-like” and “solid-like is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmid et al (US 2018/0371298).
With regards to claims 1 and 2, Schmid teaches an adhesive comprising a resin composition comprising a radical-polymerizable acrylate compound, a cation-polymerizable epoxy compound, wherein the epoxy can include blend of solid and liquid epoxy compound, wherein the epoxy can include blend of solid and liquid epoxy compounds, a photoradical photopolymerization initiator and a cation pohotopolymerization initiator (example). The adhesive irradiation from a first light source thereby providing a partially cured adhesive composition, the partially cured composition being then capable of being fully cured by irradiation by a second light source (claim 1). In particular, in the examples, it is shown that the acrylic resin can be cured by irradiation at 405 nm and the epoxy by irradiation by UV light. Furthermore, the initiators used in the examples of D1 are the same as the ones cited in the present application, therefore it is considered as implicitly disclosed that the molar absorption coefficients of the two initiators fulfill the requirements of claim 1.
With regards to claims 3 and 12, Schmid teaches the ethylenically unsaturated monomer to contain (meth)acrylate compounds (reading on (meth)acryloyl groups) (0082)
With regards to claim 4, Schmid teaches the cationically polymerizable compound to be an epoxy resin (0087-0088).
With regards to claims 5, 13, and 14, Schmid teaches the epoxy to be a mixture of a solid epoxy resin and a liquid epoxy resin (0191).
With regards to claims 6, 15, and 16, Schmid is silent on the 25% compression load.  However, the compression load is largely dependent on the type of composition and the method of cure.  Therefore, when the composition recited in the reference is MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the same types of compounds are used and the curing methods are the same as in the claims, the claimed physical properties relating to the compression load are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 7, Schmid teaches the adhesive to be shaped for use and to have a curved shape (0029).  Therefore one skilled in the art prior to the effective filing date of the present invention would know to shape the material as needed for the application desired.
With regards to claims 8, 18, and 19, Schmid teaches the adhesive to be shaped (0032) and to be shaped by conversion steps (0068).
With regards to claim 17, Schmid teaches the adhesive to be used, for example, for windshield attachment (reading on having an exposed surface) (0029).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warburton (EP 0335629).
With regards to claims 1 and 2, Warburton teaches a two exposure photocured coating that contains a free radical reactive system and a photosensitive cationic cure epoxy system mixture that is exposed to a first stage to cure followed by a second stage cure (abstract).  Warburton teaches the composition to contain a free-radical polymerizable material (page 3), an epoxy resin (reading on a cation polymerizable compound as defined in the specification) (page 4), and at least one free radical photoinitiator and at least one cationic photoinitiator (page 5).  Warburton teaches the composition to be used on electronic devices and to eliminate any air gap (page 6).
Warburton does not teach the molar absorption coefficient of the initiators.  However, Warburton does teach that the second actinic radiation includes wavelengths that are not in the first radiation and that one wavelength cures one initiator and the second wavelength cures the other.  Therefore, the molar absorption coefficient of one photoinitiator will be high at one wavelength but will be very low at the other, thus reading on the claim.
With regards to claims 3 and 12, Warburton teaches the radical polymerizable material to include (meth)acrylates (reading on having (meth)acryloyl groups) (page 3).
With regards to claims 4, 13, and 14, Warburton teaches the compound reading on the cationic polymerizable material to be an epoxy resin (page 4).
With regards to claims 6, 15, and 16, Warburton is silent on the 25% compression load.  However, the compression load is largely dependent on the type of composition and the method of cure.  Therefore, when the composition recited in the reference is MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the same types of compounds are used and the curing methods are the same as in the claims, the claimed physical properties relating to the compression load are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 7, Warburton does not teach the shape of the item to be used, however, does teach the composition to be coated to the shape of the time.  Therefore one skilled in the art prior to the effective filing date of the present invention would know to shape the material as needed for the application desired.
With regards to claims 8, 18, and 19, Warburton teaches the coating to be applied to the surface and to be used to produce shaped object, reading on pressure (page 6).
With regards to claim 17, Warburton teaches the coating to be exposed after radiation (reading on having an exposed top surface) (pages 6 and 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art also teaches the dual cure composition containing both free radical and cationic photopolymerization compounds and initiators but does not teach the use for a gap filling adhesive: Unmack et al (2016, Journal of Polymer Science, Part B: Polymer physics, 54, 1195-1201).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763